                                                        [Exempt From Filing Fee
       Case 2:19-cv-00191-TLN-DB Document 29 Filed 09/14/20 Page 1 of 2
                                                        Government Code § 6103]


 1 DAVID W. TYRA, State Bar No. 116218
   dtyra@kmtg.com
 2 CECILIA L. MARTIN, State Bar No. 301027
   cmartin@kmtg.com
 3 KRONICK, MOSKOVITZ, TIEDEMANN & GIRARD
   400 Capitol Mall, 27th Floor
 4 Sacramento, California 95814
   Telephone: (916) 321-4500
 5 Facsimile: (916) 321-4555

 6 Attorneys for Defendant VICTOR
   BORTOLAMEDI
 7

 8

 9                                       UNITED STATES DISTRICT COURT

10                                      EASTERN DISTRICT OF CALIFORNIA

11

12 PATRICK FORD,                                           No. 2:19-cv-00191-TLN-DB

13                         Plaintiff,                      STIPULATION AND ORDER TO
                                                           EXTEND DEADLINE FOR DEFENDANT
14            v.                                           TO TAKE PLAINTIFF’S DEPOSITION

15 VICTOR BORTOLAMEDI, as an individual,
   and FRANK VELA, as an individual,
16
              Defendants.
17

18             Plaintiff Patrick Ford (“Plaintiff”) and Defendant Victor Bortolamedi (“Defendant”),
19 hereby stipulate and request of the Court, that its July 21, 2020 Order be modified by extending

20 the deadline for Defendant to take Plaintiff’s deposition by an additional sixty (60) days, to

21 November 30, 2020.

22            Good cause exists for this extension. The parties are attempting to schedule the deposition
23 of the Plaintiff, an inmate at California State Prison (“CSP”) – Sacramento (“SAC”). Recently,

24 Defendant was informed that CSP-SAC’s Office of Legal Affairs has requested that all

25 depositions and non-urgent matters be postponed, both in-person and virtually, until the end of

26 September 2020. These measures have been and are currently in place for the purpose of limiting

27 movement of inmate and staff within the facility and the spread of Covid-19. The Parties seek

28 additional time so that Defendant may schedule Plaintiff’s deposition once CSP-SAC permits
     1997325.3 13864-010                               1
           STIPULATION AND ORDER TO EXTEND DEADLINE FOR DEFENDANT TO TAKE PLAINTIFF'S
                                          DEPOSITION
       Case 2:19-cv-00191-TLN-DB Document 29 Filed 09/14/20 Page 2 of 2


 1 scheduling depositions of inmates housed at this facility. The parties have not previously

 2 requested a continuance of this deadline, and no party will be prejudiced by an extension of time

 3 to take Plaintiff’s deposition from the deadline ordered by the Court.

 4            For these reasons, the parties ask the Court to extend the deadline for Defendant to take

 5 Plaintiff’s deposition to November 30, 2020.

 6

 7                                              Respectfully submitted,

 8 Dated: September 10, 2020                     LAW OFFICE OF KELLAN PATTERSON

 9
                                                 By:          /s/ Kellan Patterson
10
                                                       Kellan Patterson
11                                                     Attorney for Plaintiff
                                                       PATRICK FORD
12

13 Dated: September 10, 2020                     KRONICK, MOSKOVITZ, TIEDEMANN & GIRARD
14                                               A Professional Corporation

15
                                                 By:           /s/ Cecilia L. Martin
16                                                     David W. Tyra
                                                       Cecilia L. Martin
17                                                     Attorneys for Defendant
18                                                     VICTOR BORTOLAMEDI

19

20                                                  ORDER
21            Pursuant to the parties’ stipulation, IT IS SO ORDERED.
22 DATED: September 11, 2020                        /s/ DEBORAH BARNES
                                                    UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
     1997325.3 13864-010                                2
           STIPULATION AND ORDER TO EXTEND DEADLINE FOR DEFENDANT TO TAKE PLAINTIFF'S
                                          DEPOSITION
